J-S41040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

THEODORE IRVING SKINNER,

                            Appellant                No. 1871 MDA 2014


            Appeal from the Judgment of Sentence October 20, 2014
                  in the Court of Common Pleas of York County
               Criminal Division at No.: CP-67-CR-0007243-2013

BEFORE: ALLEN, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JULY 06, 2015

        Appellant, Theodore Irving Skinner, appeals from the judgment of

sentence imposed after his bench conviction of attempted interference with

custody of a child, luring a child into a motor vehicle, and harassment.1 We

affirm.

        The relevant facts are as follows.     On September 17, 2013, the

sixteen-year-old victim went to the Dover Senior Center to help his mother,

K.S., instead of going to school, because he had a migraine from new

medication he was taking for Attention Deficit Disorder.    He was bringing

trash to the dumpster at the end of the day when Appellant approached him

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 901(a)/2904(a), 2910(a), and 2709(a)(1), respectively.
J-S41040-15


in the parking lot, and “asked [him] to help him out with something at his

car.” (N.T. Trial, 6/16/14, at 6). The victim agreed and followed Appellant

to the vehicle. Once there, there was nothing for the victim to help with,

and Appellant began asking him questions such as: “Do you think about

girls?,” “if [he] wanted to go do something fun,” and “if [he] needed a ride

home[.]”      (Id. at 8; see id. at 9-11). The victim responded that he was

with his mother and could not leave. Appellant stated, “Don’t worry, Mom

doesn’t need to know; we’ll be back soon enough.”       (Id. at 8).   In fact,

every time the victim stated that he had to stay at the Senior Center,

Appellant responded: “Are you sure you don’t want to go somewhere fun, we

can have a lot of fun, no one needs to know. Just different things like that.”

(Id. at 9).

      Throughout the encounter, Appellant kept his hand on either the

victim’s shoulder or his back. (See id. at 9). After the second or third time

the victim told Appellant that he could not go with him, Appellant

aggressively grabbed his arm to prevent him from walking away. (See id.

at 11).    Appellant continued to ask the victim about girls and told him

“there’s not much difference between me and a girl; mine’s on the outside

and their’s is on the inside.” (Id. at 9). When asked what grade he was in

at school, the victim responded that he was in ninth. (See id.).

      During the exchange, K.S. came outside to ask what was taking the

victim so long. (See id. at 10). Before the victim could respond, Appellant


                                     -2-
J-S41040-15


stated that they were discussing biology, “even though at no point were

[they] ever talking about that.”   (Id.).   The victim gave K.S. a “look like

something was wrong[.] . . . A mom knows.”         (Id. at 29).   K.S. told the

victim to come inside, and thinking he was right behind her, she went back

into the Senior Center, not realizing that Appellant had grabbed the victim’s

arm to pull him back. (See id. at 29-30). Appellant asked the victim one

final time if he wanted to go have some fun. (See id. at 11). When the

victim declined, Appellant told him “my offer still stands,” got into his

vehicle, and left. (Id.).

      When the victim went inside the Senior Center, he told K.S. what had

happened with Appellant.     She and her boss called the police. The victim

spoke with Officer Donald L. Godfrey, Jr. of the Northwestern Regional Police

Department. At the officer’s request, the victim created a written statement

detailing the events.

      The next day, Appellant again appeared at the Senior Center, and

asked K.S. if the victim was around.        K.S. called the police, and Officer

Godfrey responded.      Officer Godfrey spoke with Appellant, informing him

that the conversation was being taped by the patrol cruiser’s video

equipment.      In that interview, Appellant referenced possibly taking the

victim to a lake approximately thirty to forty-five minutes from the Senior

Center.   (See id. at 35).   Appellant denied attempting to force the victim

into the car.


                                    -3-
J-S41040-15


       On    February     4,   2014,    the     Commonwealth   filed   an   amended

information2 against Appellant.                The Commonwealth presented three

witnesses at the June 16, 2014 bench trial, and Appellant waived his right to

testify. Based on the credible and “essentially uncontradicted” testimony of

the victim and the other Commonwealth witnesses, the trial court convicted

Appellant of the above mentioned crimes. (Id. at 44; see id. at 45). On

October 20, 2014, the court sentenced him to an aggregate term of not less

than eight months’ house arrest, plus thirty-six months of concurrent

probation. On November 3, 2014, he timely3 appealed.4

       Appellant raises two questions for this Court’s review:

____________________________________________


2
  The Commonwealth filed the original information on November 8, 2013.
Count One charged Appellant with interference with custody of a child. The
amended information changed the count to attempt to interfere with
custody of child. The amended information does not appear on the docket.
However, the transcript of the February 4, 2014 pre-trial hearing reveals
that the Commonwealth provided the court with the amended information
with Appellant’s counsel’s agreement. (See N.T. Hearing, 2/04/14, at 2-3).
3
   On October 30, 2014, before Appellant filed his notice of appeal, the
Commonwealth filed an uncontested motion for amendment of sentence,
which the court granted on November 7, 2014. In the interest of judicial
economy, we treat the November 3, 2014 notice of appeal as timely,
although filed before the court’s disposition of the post-sentence motion.
See Pa.R.A.P. 905(a)(5) (“A notice of appeal filed after the announcement of
a determination but before the entry of an appealable order shall be treated
as filed after such entry and on the day thereof.”).
4
  Appellant filed a timely Rule 1925(b) statement pursuant to the court’s
order on November 25, 2014, and the court filed an opinion on December
29, 2014. See Pa.R.A.P. 1925.




                                           -4-
J-S41040-15


      I.     Whether the evidence was insufficient as to the verdict as
      to interference with custody of a child in that there was
      insufficient evidence that [Appellant] attempted to take or
      transport the alleged victim for a substantial distance for a
      substantial period of time[?]

      II.   Whether the evidence was insufficient to support the
      verdict of luring a child into a motor vehicle in that the language
      of 18 Pa.C.S.A. §[]2910 would require that the child actually be
      lured into the motor vehicle; and that [] Appellant sufficiently
      enticed the v[i]ctim in an attempt to get him in the car[?]

(Appellant’s Brief, at 4) (emphasis and most capitalization omitted).

      Appellant’s issues challenge the sufficiency of the evidence to support

his convictions.   (See id.). Our standard of review of this matter is well-

settled:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.    In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.         Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      [finder] of fact while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014) (citation

omitted).

                                     -5-
J-S41040-15


      Appellant argues in his first issue that the evidence was insufficient to

support his conviction of attempt to interfere with custody of a child. (See

Appellant’s Brief, at 8-11).   Specifically, he maintains that because “[he]

offered no actual enticement to the . . . victim to get him in his vehicle and

take him from the custody of his mother[,]” the Commonwealth failed to

prove the crime. (Id. at 10). We disagree.

      “A person commits the offense of interference with custody of children

if he or she knowingly or recklessly takes or entices any child under the age

of 18 years from the custody of its parent, guardian, or other lawful

custodian, when he or she has no privilege to do so.” Commonwealth v.

Giese, 928 A.2d 1080, 1083 (Pa. Super. 2007) (quoting 18 Pa.C.S.A. §

2904(a)) (emphasis omitted).      Further, “[a] person commits an attempt

when, with intent to commit a specific crime, he does any act which

constitutes a substantial step toward the commission of that crime.”        18

Pa.C.S.A. § 901(a).

      Here, the evidence was undisputed that Appellant approached the

victim in a parking lot, and asked him to help with something at his car.

(See N.T. Trial, 6/16/14, at 6-7). Once right outside the vehicle, Appellant

asked the victim if he liked girls and, when the victim replied that he did, he

stated that there was not much difference between him and a girl, other

than the fact that his parts were on the outside. (See id. at 8-9). When




                                     -6-
J-S41040-15


Appellant asked his grade in school, the victim responded that he was in

ninth. (See id. at 9).

       Although he did not have permission to take the victim anywhere,

Appellant repeatedly asked him if he wanted to go do something fun. (See

id. at 8-11, 31).      When the victim responded that he had to stay at the

Senior Center, Appellant told him that they only would be gone for a little

while and that no one, including his mother, needed to know. (See id. at 8-

9).   Throughout the encounter, Appellant had his hand on the victim and,

when the victim attempted to walk away, Appellant aggressively grabbed his

arm to prevent him from leaving.               (See id. at 9, 11).   Appellant did not

“explain what he meant by go have some fun[,] [but] just said, Don’t worry

about it, it will be fun, trust me.” (Id. at 10).

       Based on the foregoing, we conclude that the Commonwealth

established that Appellant did not have permission to take the minor victim

out of his mother’s custody, but he attempted to do so by enticing him with

repeated offers to go with him to have some “fun.” Therefore, the trial court

properly found that the Commonwealth proved Appellant took a substantial

step in attempting to interfere with the custody of a child.            See Harden,

supra at 111. Appellant’s first issue does not merit relief.5

____________________________________________


5
  We note further that, although Appellant argues that the Commonwealth
was required to prove that he attempted to transport the victim “for a
substantial distance for a substantial period of time[,]” (Appellant’s Brief, at
(Footnote Continued Next Page)


                                           -7-
J-S41040-15


      In his second claim, Appellant argues that the evidence was

insufficient to support his conviction of luring a child into a motor vehicle.

(See Appellant’s Brief, at 11-15). Specifically, he maintains “that the plain

language of 18 Pa.C.S.A. § 2910 . . . require[s] that the child actually be

lured into the motor vehicle and, in addition, [he] did not take any

substantial step relative to luring the . . . victim into a motor vehicle.”   (Id.

at 12). This issue does not merit relief.

      Section 2910 of the Crimes Code provides, in pertinent part:            “[A]

person who lures or attempts to lure a child into a motor vehicle or

structure without the consent, express or implied, of the child’s parent or

guardian commits an offense.” 18 Pa.C.S.A. § 2910(a) (emphasis added).

As stated by our Supreme Court:

            . . . Section 2910 . . . sets forth three requirements the
      Commonwealth must establish beyond a reasonable doubt to
      convict an individual of the offense of attempted luring of a child
      into a motor vehicle: (1) the individual attempted to lure a child
      into a motor vehicle; (2) without the express or implied consent
      of the child’s parent or guardian; and (3) under circumstances
      which did not reasonably indicate the child is in need of
      assistance.

Commonwealth v. Hart, 28 A.3d 898, 908-09 (Pa. 2011).


                       _______________________
(Footnote Continued)

8), he provides no pertinent caselaw that this is required for a conviction of
interference with custody of a child, and we are not aware of any. (See id.
at 8-11). Moreover, this argument would fail where the Commonwealth
showed that Appellant intended to take the victim to a lake approximately
thirty to forty-five minutes away. (See N.T. Trial, 6/16/14, at 35).



                                            -8-
J-S41040-15


       Here, Appellant argues that “[his] offer of a ride home or somewhere

to have fun was not accompanied by sufficient enticement or inducement[]”

to satisfy the statute’s first element.          (Appellant’s Brief, at 13) (citation

omitted).6 We disagree.

       We find Hart, on which Appellant relies extensively, (see Appellant’s

Brief, at 13-15), to be instructive, and, because its facts are distinguishable,

we conclude it supports Appellant’s conviction.          The relevant facts of Hart

are as follows. On a cold and overcast February morning, Hart drove up to

two boys who lived in his neighborhood as they were walking from their

homes to their middle school, and offered them a ride to either the school or

the local WaWa. See Hart, supra at 900. WaWa, the police station, and

the school were all located nearby on the same road.             See id.   The boys

declined the offer, and Hart drove off.          See id.     Two days later, it was

raining in the morning when Hart was on his way to WaWa, and he again

saw the two boys and approached them, offering them a ride to school. See

id. at 901.     The boys again declined the offer, confirmed that they were

certain, and Hart then drove away without any further communication with

them. See id. He testified at trial that, because he was headed that way
____________________________________________


6
  Appellant also “note[s]” that “[he] was not charged with ‘attempting’ to
lure the . . . victim into his car.” (Appellant’s Brief, at 13). Although he
does not provide any argument or discussion in support of this comment,
(see id.), we observe that the offense of luring a child into a vehicle
includes the attempt to do so and any argument in this regard would fail.
See 18 Pa.C.S.A. § 2910(a).



                                           -9-
J-S41040-15


anyway, he believed he was doing a nice thing and that the boys’ parents

would not mind in view of the fact that they were neighbors. See id.

     In reaching its conclusion that Hart’s actions did not constitute luring,

our Supreme Court observed:

     Consistent with the plain and unambiguous meaning of the term
     “lure,” we . . . hold that an attempt to lure under Section 2910
     does not occur upon the mere offer of a ride in a motor vehicle
     to a child, but, rather, involves only situations where a child is
     provided a further enticement or inducement to enter the
     vehicle, in addition to the offer of the ride, particularly under
     such circumstances which suggest the child is being led into a
     potentially harmful situation. . . . The enticement or inducement
     need not necessarily be express, but could also arise where the
     enticement and inducement is evident from the circumstances
     accompanying the making of the offer.

                                *     *      *

           Turning to the evidence herein, when viewed in a light
     most favorable to the Commonwealth, as our standard of review
     requires, the record establishes only that Appellant offered two
     boys from his neighborhood a ride to school on two separate
     occasions—nothing more. He extended no other enticement, nor
     did he offer any other inducement to the boys for them to enter
     his car. Likewise, he did not direct or command them to enter
     his vehicle, nor did he threaten them with harm if they failed to
     accept his offers of a ride.        Consequently, under these
     circumstances, where the evidence of record showed only that
     Appellant twice offered a ride to two children, and did not
     additionally provide any temptation or enticement for the boys to
     enter his vehicle, the mere act of offering the ride, standing
     alone, did not fall within the common, ordinary, and accepted
     meaning of a “lure.” The evidence, therefore, is insufficient as a
     matter of law to support Appellant’s conviction for attempted
     luring. . . .

Hart, supra at 910, 912 (citation omitted).




                                    - 10 -
J-S41040-15


      Here, the facts support the opposite result. For example, the evidence

established that Appellant approached the victim, asked him questions about

whether he liked girls, and if he would like to go do something fun. (See

N.T. Trial, 6/16/14, at 6, 8-9, 11).    Each time the victim stated that he

needed to stay at the Senior Center with his mother, Appellant responded

that they only would be gone for a little while, and that no one else,

including his mother, needed to know. (See id. at 8-9). Although Appellant

did not specifically identify what they were going to do, he told the victim to

trust him, it would be fun. (See id. at 10). He also stated that he was not

much different from a girl except his parts were on the outside. (See id. at

9). Finally, he physically held the victim back when he tried to walk away.

(See id. at 11).

      Based on the foregoing, we conclude that because “[t]he enticement

or inducement need not necessarily be express, but could also arise where

the   enticement    and   inducement   is    evident   from   the   circumstances

accompanying the making of the offer[,]” Hart, supra at 910, the trial court

properly found that the Commonwealth provided sufficient evidence of

Appellant’s attempt to lure the victim into his car with the promise of “fun.”

See id. at 909-12; Harden, supra at 111. Appellant’s second issue does

not merit relief.




                                    - 11 -
J-S41040-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2015




                                 - 12 -